Spain, J. Appeal from an order of the Family Court of Otsego County (Burns, J.), entered September 7, 2005, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10, for extension of the period of supervision.
In this Family Ct Act article 10 proceeding, respondent Alberta CC. (hereinafter respondent) appeals from a September 2005 order, made after a hearing, which extended petitioner’s supervision of respondent’s son, Raymond BB. (born 2000), until July 21, 2006.
Inasmuch as the order appealed from has been terminated on the consent of all parties and the Law Guardian, by a subsequent order effective May 24, 2006, respondent’s appeal is dismissed as moot (see Matter of Senator NN., 21 AD3d 1187, 1188 [2005]; Matter of John I., 6 AD3d 991, 991 [2004], lv denied 3 NY3d 602 [2004]). Additionally, the order appealed from expired on July 21, 2006, also rendering this appeal moot (see Matter of Marcel S., 15 AD3d 808, 809 [2005]).
Cardona, EJ., Mercure, Carpinello and Mugglin, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.